     Case 2:18-cv-01659-JAM-KJN Document 26 Filed 06/16/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM ROUSER,                                    No. 2: 18-cv-1659 JAM KJN P
12                       Petitioner,
13           v.                                          FINDINGS & RECOMMENDATIONS
14    W.J. SULLIVAN,
15                       Respondent.
16

17   Introduction

18          Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion for relief

20   judgment pursuant to Federal Rule of Civil Procedure 60(b)(6). (ECF No. 23.) For the reasons

21   stated herein, the undersigned recommends that petitioner’s motion be denied.

22   Background

23          Petitioner challenges a 2017 prison disciplinary conviction for use of a controlled

24   substance based solely on a positive test result. Petitioner alleges that the disciplinary hearing

25   officer violated his right to due process by removing petitioner from the hearing, which prevented

26   petitioner from presenting evidence regarding false positive results.

27          On November 15, 2018, respondent filed a motion to dismiss on the grounds that there

28   was no habeas jurisdiction. (ECF No. 14.) On May 1, 2019, the undersigned recommended that
                                                        1
     Case 2:18-cv-01659-JAM-KJN Document 26 Filed 06/16/20 Page 2 of 4

 1   respondent’s motion to dismiss be granted. (ECF No. 18.) In relevant part, the undersigned

 2   found that petitioner’s challenge to the at-issue disciplinary conviction did not lie at the core of

 3   habeas corpus because he could not show that its expungement would necessarily result in a grant

 4   of parole or shorten his incarceration. (Id. at 2.) On July 11, 2019, the district court adopted the

 5   May 1, 2019 findings and recommendations and judgment was entered. (ECF Nos. 21, 22.)

 6           On April 15, 2020, petitioner filed the pending motion for relief from judgment. (ECF

 7   No. 23.) Petitioner argues that on April 2, 2020, the Board of Parole Hearings (“BPH”) denied

 8   petitioner parole for ten years. (Id.) Petitioner argues that the disciplinary conviction challenged

 9   in the instant action “played a big part” in the BPH’s decision. (Id.)

10           On April 23, 2020, the undersigned ordered petitioner to file a copy of the transcript from

11   the April 2, 2020 parole suitability hearing. (ECF No. 24.) On May 26, 2020, petitioner filed a

12   copy of this transcript. (ECF No. 25.)

13   Discussion

14           Petitioner moves for relief from judgment pursuant to Federal Rule of Civil Procedure

15   60(b)(6), which provides that a court may relieve a party from final judgment for any reason that

16   justifies relief.

17           As stated in the May 1, 2019 findings and recommendations, a prisoner’s claim which, if

18   successful, would not necessarily lead to immediate or speedier release falls outside the “core of

19   habeas corpus” and must be pursued in an action brought pursuant to 42 U.S.C. § 1983. Nettles

20   v. Grounds, 830 F.3d 922, 934 (9th Cir. 2016). Under California law, the parole board is not
21   required to find petitioner suitable or unsuitable for parole based on any single factor. Id. at 935.

22   Rather, the parole board must consider “’all relevant and reliable information’” in determining

23   parole suitability. Id. (quoting Cal. Code of Regs. tit. 15, § 2281(b).) “A rules violation is merely

24   one of the factors shedding light on whether a prisoner ‘constitutes a current threat to the public

25   safety.’” Id. (quoting In re Lawrence, 44 Cal.4th 1181, 1191 (2008).) The parole board may

26   deny parole “on the basis of any of the grounds presently available to it.” Id. (quoting Ramirez v.
27   Galaza, 334 F.3d 850, 859 (9th Cir. 2003).) As a result, “the presence of a disciplinary infraction

28   does not compel the denial of parole, nor does the absence of an infraction compel the grant of
                                                         2
     Case 2:18-cv-01659-JAM-KJN Document 26 Filed 06/16/20 Page 3 of 4

 1   parole.” Id.

 2           As discussed above, the court granted respondent’s motion to dismiss because it found

 3   that petitioner’s challenge to the at-issue 2017 prison disciplinary conviction did not lie at the

 4   core of habeas corpus because petitioner could not show that its expungement would necessarily

 5   result in a grant of parole.

 6           In the pending motion, petitioner argues that the BPH found him unsuitable for parole on

 7   April 2, 2020 largely based on his at-issue 2017 prison disciplinary conviction. After reviewing

 8   the transcript from the April 2, 2020 parole suitability hearing, the undersigned finds that the at-

 9   issue 2017 prison disciplinary conviction did not compel the denial of parole.

10           In its statement of the decision finding petitioner unsuitable for parole on April 2, 2020,

11   the BPH cited several factors. First, the BPH discussed petitioner’s extensive criminal history.

12   (ECF No. 25 at 57-58.) Second, the BPH stated that petitioner had problems with substance

13   abuse related issues that had not been addressed. (Id. at 58.) Third, the BPH stated that

14   petitioner’s attitudes and beliefs demonstrated unsuitability. (Id. at 58-59.) Fourth, the BPH

15   stated that petitioner’s institutional behavior, which included 34 rules violations, did not

16   demonstrate suitability. (Id. at 59-61.)

17           Based on all the reasons given by the BPH on April 2, 2020 for finding petitioner

18   unsuitable for parole, it is clear that expungement of the at-issue 2017 prison disciplinary

19   conviction would not necessarily result in a grant or parole or shorten petitioner’s incarceration.

20   For these reasons, petitioner’s motion for relief from judgement should be denied.
21           Accordingly, IT IS HEREBY RECOMMENDED that petitioner’s motion for relief from

22   judgment (ECF No. 23) be denied.

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, petitioner may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned
27   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

28   he shall also address whether a certificate of appealability should issue and, if so, why and as to
                                                        3
     Case 2:18-cv-01659-JAM-KJN Document 26 Filed 06/16/20 Page 4 of 4

 1   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

 2   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

 3   2253(c)(3). Petitioner is advised that failure to file objections within the specified time may

 4   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 5   1991).

 6   Dated: June 16, 2020

 7

 8

 9

10
     Rou1659.req
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
